This is a proceeding in habeas corpus originating in this court.
Where the court which tried and sentenced a petitioner had jurisdiction of the person and of the offense charged and there is no showing of a denial of due process, the petitioner will not, in a habeas corpus proceeding, be discharged from custody.State, ex rel. Conners, v. DeMuth, Supt., 96 Ohio St. 519, 528,118 N.E. 98; 20 Ohio Jurisprudence, 425, Section 6.
Petitioner remanded to custody.
MILLER, P.J., HORNBECK and WISEMAN, JJ., concur. *Page 241